DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 12/16/2021, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claim 6.  The rejection of claim of claim 3under 35 USC 112(b) has been overcome by applicant’s amendment and is hereby withdrawn.

Response to Arguments

Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. Applicant appears to rely on the amendment requiring the reaction product of the claimed composition to exhibit an elongation at break of 25 % or greater and an article comprising the reaction product to be an orthodontic article, as well as, relying on supporting references alleging the claimed photopolymerizable composition of the cited prior art to Hagiwara does not and/or could not have an elongation at break of 25% or greater because of the filler, wherein said reference teach against said addition since they teach the addition of fillers lowers the elongation properties in compositions.  
	The instant claims are limited to a photopolymerizable composition comprising the instantly claimed components.  Thus, the reaction product and the article (orthodontic article) are future limitations, i.e., for the photopolymerizable composition to be a reaction product there must be an extra step of polymerizing said composition to obtain said reaction product and to obtain the article (orthodontic article) a step of processing/manufacturing said reaction product is required to happen.  Per MPEP §2103, when evaluating the scope of a claim, every limitation in the claim must be considered. 

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hagiwara et al (US2016/0184189).  
Hagiwara et al sets forth methods for producing artificial teeth using three-dimensional CAD data relating to a tooth form using a liquid dental photocurable resin composition.  Said composition comprises (A) a radical polymerizable organic compound (A); a filler (B) and a photopolymerization initiator (C)-see abstract. 
Said radical polymerizable organic compound (A) may be a (meth) acrylic compound wherein at least a portion of (A) comprises (A-1a) at least one urethane based di (meth) acrylate compound represented by formula (A-1a) found in column 4, section [0044] and a di (meth) acrylate compound (A-1b) represented by general formula (A-1b) found in column 4, section [0044].  Said urethane di (meth) acrylate (A-1a) is preferably obtained by reacting 1 mol of 2, 2, 4-trimethylhexamethylene diisocyanate with 2 moles of hydroxylethyl methacrylate—see [0048].  Said polymerizable resin composition may comprise either or both of (A-1a) and (A-1b)—see 90053].   
Said resin composition can have its viscosity adjusted by the addition of other radically polymerizable compounds added to the composition a component (A2)—see [0055].  Said other radically polymerizable compound (A2) comprises a compound having the formula (A-2a)—see [0059].  Examples of said compounds are found in section [0061], wherein triethylene glycol dimethacrylate (mW. 286.32) and diethylene glycol dimethacrylate (mW. 242.27) are found.  Thus claims 4-5, as well as, the limitation for (b) in claim 1 are found in the reference.  Said compounds have a molecular weight of less than 400 g/mol.  The photoinitiator (C) is found in sections [0073]- [0075]. 
Hagiwara sets forth the resin composition comprises (A) in an amount of 30 to 95% by mass based on the total mass of the composition; (B) in an amount of 10 to 65 % by mass of the total composition components; and (C) in amounts from 0.02 to 3 % by mass based on the mass of component (A)—see [0076].  It is set forth that component (A) comprises from 5 to 95% by mass of (A-1a) and/or (A-1b), while (A-2a) comprises from 10 to 95 % of component (A)—see [0079] – [0083].  The viscosity of said resin composition is preferably 10,000 mPa.s or less when measured at 25 deg. C—see [0086].  

 One primary difference is said flexural modulus is Hagiwara does not use the testing standard ASTM D638-10 as required by the claims but instead uses standard JIS K6251—see examples.  It is unclear if these are the same or difference standards than claim.  However, they are within the claimed meets and bounds of the claimed properties and since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.  Claims 11-12 are found in the reference.
Another difference is Hagiwara does not expressly set forth the elongation at break of 25 % or greater.  However, the composition of, at least, example 1 meets the other claimed properties and therefore should inherently have an elongation at the break of at least 25 % or greater.  However, since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.  Thus, without arguments to the contrary and/or unexpected results claim 10 is found in the reference.  In addition, the cured product (artificial teeth) of example 1, as well as, the compositions set forth by Hagiwara reads on claims 7-9.  
Regarding the method of claims 13-17 and the system of claim 18:  Hagiwara sets forth producing artificial teeth by accommodating said polymerizable resin composition in a shaping container having a light permeable bottom face and irradiating said composition in the shaping container with light in a pre-determined shape pattern through the bottom .  

Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANZA L. McCLENDON/             Primary Examiner, Art Unit 1765                                                                                                                                                                                           

SMc